 1   ROB BONTA, State Bar No. 202668                          Panos Lagos, Esq. (SBN 61821)
     Attorney General of California                           LAW OFFICES OF PANOS LAGOS
 2   PETER A. MESHOT, State Bar No. 117061                     5032 Woodminster Lane
     Supervising Deputy Attorney General                       Oakland, CA 94602-2614
 3   DIANA ESQUIVEL, State Bar No. 202954                      Tel: 510.530.4078
     Deputy Attorney General                                   Fax: 510.530.4725
 4    1300 I Street, Suite 125                                 E-mail: panos@panoslagoslaw.com
      P.O. Box 944255
 5    Sacramento, CA 94244-2550                               Sanjay S. Schmidt (SBN 247475)
      Telephone: (916) 210-7320                               LAW OFFICE OF SANJAY S. SCHMIDT
 6    Facsimile: (916) 322-8288                                1388 Sutter Street, Suite 810
      E-mail: Diana.Esquivel@doj.ca.gov                        San Francisco, CA 94109
 7                                                             Tel: (415) 563-8583
     Attorneys for Defendant Jimenez                           Fax: (415) 223-9717
 8                                                             E-mail: ss@sanjayschmidtlaw.com

 9                                                             Attorneys for Plaintiffs J. A. J. and Teresa
                                                               Gonzalez-Velazquez
10

11                              IN THE UNITED STATES DISTRICT COURT

12                           FOR THE EASTERN DISTRICT OF CALIFORNIA

13                                             FRESNO DIVISION

14

15
     J.A.J., et al.,                                          No. 1:18-cv-01138-DAD-SKO
16
                                              Plaintiffs, STIPULATION AND ORDER TO
17                                                        MODIFY SCHEDULING ORDER TO
                       v.                                 EXTEND THE NON-EXPERT AND
18                                                        EXPERT DISCOVERY DEADLINES

19   EFRAIN JIMENEZ, et al.,                                  (Doc. 54)

20                                          Defendants. Action Filed: August 22, 2018
21

22         Under Federal Rule of Civil Procedure 16(b)(4) and Local Rule 143, the parties, through

23   their respective counsel of record, stipulate and request to modify the April 15, 2020 and January

24   14, 2021 Orders (ECF Nos. 46, 48) to extend the deadlines by when non-expert and expert

25   discovery must completed. The current deadline to complete non-expert and expert discovery is

26   May 7, 2021. (Id.) The parties seek to continue the deadlines to June 11, 2021. Good cause exists

27   to grant this stipulated request because, despite the parties’ diligence, they will not be able to

28
                                                          1
     Stipulation to Modify Scheduling Order re Fact & Expert Discovery and Order (1:18-cv-1138 DAD-SKO)
 1   complete fact and expert discovery by the current deadline due to the unavailability of counsel.

 2   This requested modification will not affect any other scheduling deadline.

 3         When an act must be done within a specified time, the court may, for good cause, extend

 4   the time with or without motion or notice if the court acts, or if a request is made, before the

 5   original time expires. Fed. R. Civ. P. 6(b)(1)(A). A scheduling order may be modified only upon

 6   a showing of good cause and by leave of Court. Id. 16(b)(4); see, e.g., Johnson v. Mammoth

 7   Recreations, Inc., 975 F.2d 604, 609 (describing the factors a court should consider in ruling on

 8   such a motion). In considering whether a party moving for a schedule modification has good

 9   cause, the Court primarily focuses on the diligence of the party seeking the modification.

10   Johnson, 975 F.2d at 609 (citing Fed. R. Civ. P. 16 advisory committee’s notes of 1983

11   amendment). “The district court may modify the pretrial schedule ‘if it cannot reasonably be met

12   despite the diligence of the party seeking the amendment.’” Id. (quoting Fed. R. Civ. P. 16

13   advisory committee notes of 1983 amendment).

14         On April 5, 2019, the Court entered its initial Scheduling Order. (ECF No. 23.) Due to the

15   onset of the COVID-19 pandemic, the parties requested, and the Court granted, an extension of

16   all the scheduling deadlines and trial on April 20, 2020. (ECF No. 46.) It should be noted that, at

17   that time, the full scope and expected duration of the pandemic and concomitant public health

18   measures and restrictions were unknown by public health and government officials, let alone the

19   parties and their respective counsel. As such, the Amended Scheduling Order required the parties

20   to complete non-expert discovery by January 29, 2021 and expert discovery by May 7, 2021. (Id.)
21   Due to the continued pandemic and resulting challenges in completing discovery, the parties

22   subsequently requested, and the Court granted, an extension of the non-expert discovery to May

23   7. (ECF No. 48.)

24         The parties have diligently conducted discovery since their request to extend the fact

25   discovery deadline. The depositions of the parties and all involved officers have been completed;

26   the depositions of the third-party witnesses that could be located were taken. Follow-up written
27   discovery has been propounded and answered, and additional documents have been produced.

28   The parties disclosed expert witnesses on April 7, and a rebuttal/supplemental report was timely
                                                     2
     Stipulation to Modify Scheduling Order re Fact & Expert Discovery and Order (1:18-cv-1138 DAD-SKO)
 1   served. The only remaining discovery is that of the expert witnesses, two family members, and

 2   potentially the Coroner and custodian of records at the Madera County Sheriff’s Department. The

 3   non-expert discovery is not expected to be time consuming and can be accomplished in two or

 4   three days. The expert depositions will be more complicated and each is expected to last a day.

 5         At the time defense counsel served Defendant’s expert disclosures, she informed Plaintiffs’

 6   counsel that the defense expert, Clarence Chapman, was available for deposition on April 20 and

 7   21, but did not have any other availability in April and that he would not be available until the

 8   week of May 3. However, defense counsel is starting a bench trial on May 4 before Magistrate

 9   Judge Boone in the matter of Chaudhry v. Angell (E.D. Cal. No. 1:16-cv-01243 SAB); trial

10   expected to last four to five days. Additionally, Plaintiffs’ co-counsel, Sanjay Schmidt has been

11   unavailable due to being on medical leave. He is not expected to return to work until after May

12   20. (See ECF No. 53.) Mr. Schmidt is lead counsel for Plaintiffs. For these reasons, the parties

13   will be unable to meet the May 7 deadline to complete fact and expert discovery. The parties

14   respectfully submit that good cause exists to continue the deadlines to complete non-expert and

15   expert discovery to June 11, 2021. The parties do not anticipate that this request will affect any

16   other scheduling deadline.

17         IT IS SO STIPULATED.

18
       Dated: April 29, 2021                             Respectfully submitted,
19

20                                                       ROB BONTA
                                                         Attorney General of California
21                                                       PETER A. MESHOT
                                                         Supervising Deputy Attorney General
22

23                                                       /s/ Diana Esquivel
24                                                       DIANA ESQUIVEL
                                                         Deputy Attorney General
25                                                       Attorneys for Defendant Jimenez
26
27

28
                                                          3
     Stipulation to Modify Scheduling Order re Fact & Expert Discovery and Order (1:18-cv-1138 DAD-SKO)
 1   Dated: April 29, 2021                               LAW OFFICES OF PANOS LAGOS

 2
                                                         /s/ Panos Lagos (as authorized 4/29/21)
 3
                                                         PANOS LAGOS
 4                                                       Attorneys for Plaintiffs J. A. J. and Teresa
                                                         Gonzalez-Velazquez
 5

 6   SA2018302522
     35050279.docx
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                          4
     Stipulation to Modify Scheduling Order re Fact & Expert Discovery and Order (1:18-cv-1138 DAD-SKO)
 1                                                     ORDER

 2         Good cause appearing, the parties’ above-stipulated request to further modify the April 15,

 3   2020 and January 14, 2021 Orders (Doc. 54) is GRANTED.

 4         To accommodate the parties’ request for a continuance of the non-expert and expert discovery

 5   dates, the scheduling order (see Docs. 46, 48, 52) and deadlines are hereby CONTINUED as

 6   follows:

 7

 8      Event                                      Prior Date                      Continued Date
        Non-Expert Discovery                       May 7, 2021                     June 11, 2021
 9
        Expert Disclosures                         April 7, 2021                   April 7, 2021
10
        Rebuttal Expert Disclosures                April 23, 2021                  April 23, 2021
11
        Expert Discovery                           May 7, 2021                     June 11, 2021
12
        Non-Dispositive Motion Filing1             May 14, 2021                    June 23, 2021
13
        Non-Dispositive Motion Hearing             June 16, 2021                   July 21, 2021
14
        Dispositive Motion Filing                  July 2, 2021                    July 2, 2021
15
        Dispositive Motion Hearing                 September 3, 2021               September 3, 2021
16
        Settlement Conference                      September 9, 2021, at           September 9, 2021, at
17                                                 10:30 a.m.                      10:30 a.m.
18      Pretrial Conference                        November 15, 2021, at           November 15, 2021, at
                                                   2:30 p.m.                       2:30 p.m.
19      Trial                                      January 4, 2022, at 8:30        January 4, 2022, at 8:30
                                                   a.m.                            a.m.
20
21
     IT IS SO ORDERED.
22

23   Dated:       May 3, 2021                                            /s/   Sheila K. Oberto                 .
                                                                UNITED STATES MAGISTRATE JUDGE
24

25

26
27
              1
               Although not requested by the parties, the Court has continued the deadline for filing non-dispositive
28   motions, and the date on which those motions will be heard, to after the close of all discovery.
                                                            5
     Stipulation to Modify Scheduling Order re Fact & Expert Discovery and Order (1:18-cv-1138 DAD-SKO)
